EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Siddhartha Kamisetti on 07/02/2021.

The application has been amended as follows: 


	Cancel claims 2-7 and 27.

	In claim 12, change “the helmet” in lines 3 and 4 to “the target helmet”.

 	In claim 13, change “the helmet” in line 4 to “the target helmet”.

	In claim 14, change “the helmet” in line 4 to “the target helmet”.

	In claim 15, change “the helmet” in line 3 to “the target helmet”.

	In claim 15, change “the helmet” in line 4 to “the target helmet”.



	In claim 16, change “the helmet” in line 3 to “the target helmet”.

	In claim 18, change “the helmet” in line 3 to “the target helmet” in both instances.

	In claim 19, change “the helmet” in lines 2 and 3 to “the target helmet”.

	In claim 21, change “the helmet” in line 2 to “the target helmet”.

	In claim 22, change “teak strengths” in line 5 to “team strengths”.

	In claim 22, change “the helmet” in line 6 to “the target helmet”.

	In claim 23, change “the helmet” in line 2 to “the target helmet”.

	In claim 26, change “the helmet” in line 1 to “the target helmet”.


Allowable Subject Matter
Claims 1 and 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 and 8, the prior art of record does not show organizing a set of nodes into a spiral formation framework, prioritizing the evaluation of knowledge data grids based on relevancy level, and a gas delivery system to inflate a pressure chamber in a helmet along with the other limitations of the claims.  Claims 9-27 are also allowed for further limiting the allowable subject matter of claim 8 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        07/02/2021